Exhibit 10.11
 
SHARE CANCELLATION AGREEMENT AND RELEASE
 
THIS AGREEMENT is hereby made as of the ____ day of __________, by and between
Organovo Holdings, Inc., a Nevada corporation formerly known as Real Estate
Restoration and Rental, Inc., having its address as 710 Wellingham Drive,
Durham, NC 27713 (the “Company”) and __________ (the “Shareholder”).
 
RECITALS
 
WHEREAS, pursuant to a certain Share Purchase Agreement (“SPA”) dated _____,
Shareholder has sold all of the Shareholder’s free trading shares of Company
common stock to a third party purchaser; and
 
WHEREAS, in consideration of the sale under the SPA, the Shareholder has agreed
to deliver all of the Shareholder’s restricted shares of Company common stock
(the “Shares”) to the Company for cancellation; and
 
NOW THEREFORE, in consideration of the mutual covenants contained herein (the
sufficiency whereof is hereby acknowledged by the parties hereto), the parties
hereby agree to and with each other as follows:
 
AGREEMENT
 
1.           CONSIDERATION. In consideration of the sale under the SPA, the
Stockholder herewith delivers the certificates referenced in Schedule A hereto,
representing the Shares, for cancellation.
 
2.           CANCELLATION OF THE SHARES. The Shares shall be cancelled as
determined by the Company in its sole discretion.
 
3.           RELEASE.  The Shareholder, together with its heirs, executors,
administrators, and assigns hereby fully, forever, irrevocably and
unconditionally releases, remises and discharges the Company and its
subsidiaries and affiliates and each of their current or former officers,
directors, stockholders, attorneys, agents, or employees (collectively, the
"Company Released Parties") from any and all claims, charges, complaints,
demands, actions, causes of action, suits, rights, debts, sums of money, costs,
accounts, reckonings, covenants, contracts, agreements, promises, doings,
omissions, damages, executions, obligations, liabilities and expenses (including
attorneys' fees and costs), of every kind and nature, known or unknown, which he
ever had or now has against the Company or Company Released Parties including,
but not limited to, all claims arising out of the cancellation of the Shares.
 
4.           MUTUAL REPRESENTATIONS. As may be required, the parties will
execute and deliver all such further documents, do or cause to be done all such
further acts and things, and give all such further assurances as in the opinion
of the Company or its counsel are necessary or advisable to give full effect to
the provisions and intent of this Agreement.
 
5.           GOVERNING LAW. This Agreement will be governed by and construed in
accordance with the laws of the State of Nevada.
 
 
 

--------------------------------------------------------------------------------

 
 
6.           COUNTERPARTS. This Agreement may be executed in several
counterparts, each of which will be deemed to be an original and all of which
will together constitute one and the same instrument.
 
7.           ELECTRONIC DELIVERY. Delivery of an executed copy of this Agreement
by electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy will be deemed to be execution and delivery
of this Agreement.
 


 


 


 
(Signature Page Follows)
 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF the parties hereto have placed their signatures hereon on the
day and year first above written.
 
COMPANY
 
ORGANOVO HOLDINGS, INC.
 
By: ________________________
Name:  Deborah Lovig
Title:    President and Chief Executive Officer
 
SHAREHOLDER:
 
CERTIFICTER NO(S).
 
NO. OF SHARES TO BE DELIVERED AND CANCELLED
 
 
                 



 


 